DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CHRIS KEITH,ESQ.
                             Appellant,

                                    v.

               JENNY EVY RIDDLE, ALAN TAYLOR RIDDLE,
                    and THE PLANK FACTORY, INC.
                              Appellees.

                              No. 4D17-1214

                          [December 7, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 50-2015-DR-012457-
XXXX-NB-FI.

   Chris Keith, Okeechobee, for appellant.

  Andrew B. Greenlee of Andrew B. Greenlee, P.A., Sanford, for appellee,
The Plank Factory, Inc.

PER CURIAM.

   Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.


                          *          *          *

   Not final until disposition of timely filed motion for rehearing.